Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because throughout the figures, --gas-- is misspelled as "gass".
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: There is no corresponding description for reference numerals 111 and 112 referred to in FIG.s 4 and 9.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is not explicitly clear what applicant intends by "fast expansion of the illuminating laser beams" in the limitation "where the extent of the danger zone for personnel and equipment is limited by the fast expansion of the illuminating laser beams".
Claims are examines as best understood. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 3-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over FULLERTON (US 7046187).
claim 1, FULLERTON discloses a localized laser-based interceptor for kites balloons and UAVs (FIG.s 1-17) comprising: a) a MWIR or LWIR laser (such as 212 FIG.s 2-4); b) a large aperture optical beam delivery system (such as 214 FIG.s 2-4) with adjustable focal distance and spot size (capable of being focused, see col. 5 line 66); Whereby the spot-size is adjusted for optimal damage performance on targets, as a function of the distance from the target, its velocity across the laser beam spot (see col. 3 line 62 to col. 4 line 1, col. 10 line 58-62, col. 11 line 35-60) and where the extent of the danger zone for personnel and equipment is limited by the fast expansion of the illuminating laser beams (function naturally arises from the operation of the structure).
Although the FULLERTON does not explicitly show the system being explicitly utilized for optimal damage on plastic targets, such as kite balloons, and further propagating in a divergent safe manner, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized the structure of the prior art as a functionally capable and structurally equivalent of the claimed laser system, capable of being optimized for focusing a beam on a desired target and in doing so the beam would diverge after the focusing, and absent any significant structural details of the essential claimed subject matter in the claim language, any modification or alteration of this assembly, to perform the desired function according to a preferred application, is within the ordinary skills in the art. 
Regarding the laser being MWIR or LWIR, absent any details, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate any known and workable laser type, such as MWIR or LWIR lasers optimal for the intended application of the assembly. 
Regarding claim 3, FULLERTON discloses a laser system for intercepting a low-flying object (FIG.s 1-17); said system comprising: a. at least one laser arrangement providing a convergent laser beam (such as 212 and 214 FIG.s 2-4, capable of being focused, see col. 5 line 66); each said laser arrangement comprising: i) a laser generating a laser beam (evident); ii) a large aperture optical beam delivery system configured for converting said laser beam into an adjustable beam converging to a minimal spot on said low-flying object and further propagating in a divergent safe manner (operationally evident of a focusing beam to diverge thereafter); b. a target designating unit (such as 204 FIG.s 2-4, see col. 3 line 62 to col. 4 line 1) configured for determining a distance, velocity and a direction to said low-flying object; wherein said large aperture optical beam delivery system is further configured for receiving said distance, velocity and direction to said low-flying object and adjusting convergence of said laser beam according to said distance, velocity and direction received from said target designating unit such that a laser spot of minimal size (col. 10 line 58-62, col. 11 line 35-60) is formed on said low-flying object.
Although FULLERTON does not explicitly show the system being explicitly utilized for forming a minimal size spot on low-flying objects and further propagating in a divergent safe manner, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized the structure of the prior art as a functionally capable and structurally equivalent of the claimed laser system, capable of optimally focusing a beam on a desired target and in doing so the beam would diverge after the focusing, and absent any significant structural details of the essential claimed subject matter in the claim language, any modification or alteration of this assembly, to perform 
Regarding claim 4, FULLERTON further discloses a platform (such as 402 FIG. 4) provided with leveling jacks configured for levelling and stabilizing said platform.
Regarding claim 5, absent persuasive evidence that the claimed configuration is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to mount said platform on a self-propelled vehicle in accordance to a preferred application of the system.
Regarding claim 6, although FULLERTON does not explicitly discuss the at least one laser being a mid-wave infrared laser (teaches a YAG laser instead, around 800-1000nm), absent any details, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate any known and workable laser type, such as a mid-wave infrared laser optimal for the intended application of the assembly. 
Regarding claim 7, although FULLERTON does not explicitly discuss the at least one laser being a long-wave infrared laser (teaches a YAG laser instead, around 800-1000nm), absent any details, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate any known and workable laser type, such as a long-wave infrared laser optimal for the intended application of the assembly. 
Regarding claim 8, FULLERTON further discloses at least two said laser arrangements providing two convergent laser beams crossed to each other such minimal spots thereof are overlapped on said low-flying object (col. 4 line 28-34).
 claim 9, FULLERTON further discloses said target designating unit comprises at least one aiming element (see 204 FIG.s 2-6).
Although FULLERTON does not explicitly refer to the aiming elements as aiming cameras, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to utilize any known detection device, such as cameras, in accordance to a preferred application of the assembly. 
Regarding claim 10, FULLERTON further discloses said target designating unit comprises two aiming elements (see 204a-204d FIG. 4) cooperatively determining said direction to said low-flying object.
Regarding claims 11 and 12, FULLERTON further discloses said target designating unit comprises at least one element (see 204 FIG.s 2-6) configured for recognizing said low-flying object.
Although FULLERTON does not explicitly refer to the element as a camera or an infrared camera, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to utilize any known detection device, such as any known cameras, in accordance to a preferred application of the assembly. 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over FULLERTON in view of EINSTEN (US 3427611).
Regarding claim 2, FULLERTON discloses a localized laser-based interceptor for kites balloons and UAVs (FIG.s 1-17) comprising: a) two MWIR or LWIR lasers (part of 212 FIG.s 2-4, see col. 5 line 66) aligned; b) large aperture optical beam delivery systems (214 FIG.s 2-4) with adjustable focal distance, spot and angular offset control of the output beams; whereby the spot-size of each beam is adjusted for optimal damage performance on targets as a function of the distance from the target, its velocity across 
FULLERTON does not explicitly show the lasers generate cross polarization and the delivery system having two larger aperture optical beam systems. 
EINSTEN teaches two beam delivery systems (see 120-124 FIG.s 1-6).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate two delivery systems, such as taught by EINSTEIN, with the large aperture delivery system of FULLERTON in order to improve the operation modularity by improving accuracy and allowing for larger energy transfer. 
Furthermore, absent persuasive evidence that the cross polarization is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ cross polarization lasers in accordance to an optimal energy delivery in accordance to a preferred application of the assembly. 
Additionally, although FULLERTON does not explicitly show the system being explicitly utilized for optimal damage on plastic targets, such as kite balloons, and further propagating in a divergent safe manner, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized the structure of the prior art as a functionally capable and structurally equivalent of the claimed laser system, capable of being optimized for focusing a beam on a desired target and in doing so the beam would diverge after the focusing, and absent any significant structural details of the essential claimed subject matter in the claim language, any modification or . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NEMTSEV (US 2003/0233931), TAYLOR (US 8203109), MARRON (US 7405834), MELINE (US 8927935). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875